                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



 Anthony Markel,                                        Case No. 17-cv-1790 (SRN/LIB)

                Plaintiff,

 v.
                                                          MEMORANDUM OPINION
 Douglas Technologies Group, Inc., a                          AND ORDER
 California corporation, d/b/a Douglas
 Wheel Technologies,

                Defendant.


Brian D. Stofferahn, Gregory N. Bittle, and Keith J. Kerfeld, Tewksbury & Kerfeld, P.A.,
88 South Tenth Street, Suite 300, Minneapolis, MN 55403 for Plaintiff.

Kyle A. Eidsness and Russell S. Ponessa, Hinshaw & Culbertson LLP, 333 South Seventh
Street, Suite 2000, Minneapolis, MN 55402 for Defendant.


SUSAN RICHARD NELSON, United States District Judge

       This case is about a wheel manufactured by Defendant Douglas Technologies Group

(“DWT”), and whether an alleged defect in that wheel caused Plaintiff Anthony Markel’s all-

terrain vehicle (“ATV”) to crash during an ATV race on June 16, 2013. DWT now moves for

summary judgment as to all of the claims Markel has asserted against it. In so doing, DWT

primarily argues that Markel’s liability expert, Mr. Christopher Brand, failed to provide the

requisite expert opinions needed to advance a products liability claim past summary

judgment. In response, Markel contends that Mr. Brand’s expert testimony sufficiently raises

disputes of material fact, and that, to the extent Mr. Brand’s analysis is lacking, this case does
not require expert opinion. The parties also dispute whether Markel’s related “failure to warn”

claims should survive summary judgment.

       Because the Court agrees with DWT in all relevant respects, it will grant its summary

judgment motion in full.

I. BACKGROUND

   A. The Parties

       Plaintiff Anthony Markel (hereinafter “Markel”) lives in Harris, Minnesota (see

Compl. [Doc. No. 1] ¶ 1), and was, at the time of this accident, an amateur ATV racer who

had raced in “100 to 200 races.” (See Markel Dep. [Doc. No. 42] at 174.)

       Defendant Douglas Technologies Group, Inc., d/b/a Douglas Wheel Technologies

(hereinafter “DWT”), is a California Corporation with its principal place of business in Vista,

California. (See Compl. ¶ 2; An. [Doc. No. 8] ¶ 2.) DWT has been manufacturing ATV wheels

since the early 1990s. (See Leibelt Dep. [Doc. No. 45-2] at 21.) One of DWT’s products is an

aluminum “Sport Blue Label” wheel, which is apparently meant for “recreational” ATV use.

(See id. at 38-41.)

   B. The Accident

       At some point in 2010, Markel purchased an eight-year-old Sport Blue Label wheel

for his “2004 Honda TRX ATV.” (See Brand Supp. Ex. Rep. [Doc. No. 42] at 2 (when Markel

purchased the wheel); ESI Ex. Rep. [Doc. No. 42] at 7-8 (age of wheel); id. at 5 (brand of

ATV).) Although new Blue Label wheels come with a separate “recommended usage chart”

stating that the wheels are not meant for racing (see Brand Ex. Rep. [Doc. No. 42] at 6-7; ESI

Ex. Rep. at 6; see also 2009 DWT Catalogue [Doc. No. 45-5] (stating that “Blue Label”

                                              2
wheels are meant for “recreation,” in comparison to the “Red Label” “racing” wheels)),

Markel claims not to have seen that warning, or “recommended usage chart,” when he

purchased his Blue Label wheel. (See ESI Ex. Rep. at 2-3.)

       In any event, three years (and an unclear number of races) later, on June 16, 2013, the

“rim” of the at-issue wheel came undone while Markel was in the final lap of an ATV race in

Ogilvie, Minnesota. (See Brand Ex. Rep. at 2; ESI Ex. Rep. at 2-3.) Markel’s ATV then rolled

over and crashed, and Markel was flung from his vehicle into a nearby wall. (Id.) This

collision severely injured Markel. (Id.; see also Pl.’s Statement of the Case [Doc. No. 12] at

2 (listing Markel’s various medical expenses).)

   C. Litigation and Procedural History

       On May 30, 2017, Markel filed the present complaint, asserting claims of (1) products

liability, (2) failure to warn, (3) breach of warranty, (4) negligence, and (5) post-sale duty to

warn, all related to DWT’s manufacture and sale of the broken Sport Blue Label wheel rim.

DWT answered a little less than a month later, and asserted numerous affirmative defenses.

(See Answer [Doc. No. 8].) In June 2018, after Markel’s counsel inadvertently missed the

deadline to file expert witness disclosures, Markel moved for, and received, a four-month

extension of the discovery period. (See Mag. Judge’s Aug. 10, 2018 Order [Doc. No. 34].) At

the end of the discovery period, on December 14, 2018, DWT filed its motion for summary

judgment. The parties filed briefs in support of and in opposition to the motion, and the Court

heard oral argument on January 25, 2019. (See Def.’s Br. in Supp. of Summ. J. [Doc. No. 39]

(“DWT Br.”); Pl.’s Br. in Opp. to Summ. J. [Doc. No. 41] (“Markel Br.”); Def.’s Reply Br.

[Doc. No. 47] (“DWT Reply Br.”).)

                                               3
II.    DISCUSSION

         Summary judgment is proper if there are no disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). In

considering a summary judgment motion, the Court must “view[] the evidence in the light

most favorable to the nonmoving party.” Grinell Mut. Reinsurance Co. v. Schwieger, 685

F.3d 697 (8th Cir. 2012). However, a party opposing summary judgment “‘must set forth

specific facts showing that there is a genuine issue for trial,’ and ‘must present affirmative

evidence in order to defeat a properly supported motion for summary judgment.’” Ingrassia

v. Schafer, 825 F.3d 891, 896 (8th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256–57).

         A. The Products Liability Claim

         Because Markel’s “products liability,” “breach of warranty,” and “negligence” claims

are best classified as a single “products liability claim,” the Court will address the three claims

as such. See Westbrock v. Marshalltown Mfg. Co., 473 N.W.2d 352, 356 (Minn. Ct. App.

1991) (noting that, under Minnesota law, “strict liability, negligence, and implied warranty

remedies” have all “merged” “into a single products liability theory”); accord In re Shigellosis

Litig., 647 N.W.2d 1, 11 (Minn. Ct. App. 2002); Hammes v. Yamaha Motor Corp., No. 03-

cv-6456 (MJD/JSM), 2006 WL 1195907, at *13 (D. Minn. May 4, 2006).

                1. The Law

         To establish a prima facie case of products liability under Minnesota law, an injured

plaintiff bears the burden of proving the following three elements:

      1. The product was in a defective condition unreasonably dangerous for its intended use;

                                                4
   2. The defect existed when the product left the defendant’s control; and

   3. The defect was the proximate cause of the injury sustained.

Bilotta v. Kelley, 346 N.W.2d 616, 623 n.3 (Minn. 1984) (citing Lee v. Crookston Coca-Cola

Bottling Co., 188 N.W.2d 426, 432 (Minn. 1971)). If a plaintiff fails to introduce affirmative

evidence in support of any one of these elements, a defendant is entitled to summary

judgment. See Lloyd v. In Home Health, Inc., 523 N.W.2d 2, 3 (Minn. Ct. App. 1994)

(affirming grant of summary judgment as “mandatory” against party who failed to establish

an essential element of a cause of action).

       With respect to the first element – the existence of an “unreasonably dangerous” defect

– a plaintiff must submit evidence showing that a defendant failed “to exercise that degree of

care in his plan or design so as to avoid any unreasonable risk of harm to anyone who is likely

to be exposed to the danger when the product is used in the manner for which the product was

intended, as well as an unintended yet reasonably foreseeable use.” Bilotta, 346 N.W.2d at

621 (citing Holm v. Sponco, 324 N.W.2d 207, 212 (Minn. 1982)). This “reasonable-care

balancing test” “is an objective standard ‘which focuses on the conduct of the manufacturer

in evaluating whether its choice of design struck an acceptable balance among several

competing factors.’” Trost v. Trek Bicycle Corp., 162 F.3d 1004, 1009 (8th Cir. 1998)

(quoting Bilotta, 346 N.W.2d at 622).

       When “the standard of care” that a manufacturer “must exercise” in weighing the

costs and benefits of an alleged “design defect” is “not within the general knowledge and

experience of lay people,” “expert testimony is necessary.” Mozes v. Medtronic, Inc., 14

F. Supp. 2d 1124, 1128 (D. Minn. 1998) (“the workings of pacemakers and pacemaker

                                              5
leads, as well as the reasons why they fail to perform,” required expert testimony); see also

Holverson v. ThyssenKrupp Elevator Corp., No. 12-cv-2765 (ADM/FLN), 2014 WL

3573630, at *4 (D. Minn. July 18, 2014) (“the design of the electric and mechanical

systems allowing an elevator to function” required expert testimony). Moreover, even if an

expert does comment on purported “defects” or “anomalies” in a defendant’s product, that

expert’s testimony does not suffice to survive a summary judgment motion unless the

expert explains why the “defects” constituted an “unreasonably dangerous condition” under

Minnesota’s reasonable-care balancing test. Western Sur. and Cas. Co. v. Gen. Elec. Co.,

433 N.W.2d 444, 448 (Minn. Ct. App. 1988) (granting defendant summary judgment in

case involving an exploding car headlight because, although plaintiff’s expert identified

certain “anomalies” with the headlight, he did not “testify that any of the light’s anomalies

or defects was an unreasonably defective condition”); see also Kapps v. Biosense Webster,

Inc., 813 F. Supp. 2d 1128, 1160-61 (D. Minn. 2011) (granting defendant summary

judgment on design-defect claim because plaintiff’s expert “offered no testimony on the

nature—let alone the burden—of the precaution which would be effective to avoid the

harm of the [at-issue] catheter’s allegedly defective design”). This “expert witness rule”

exists to prevent a jury from being “forced to speculate in determining whether [an injured

plaintiff] has proven the requisite elements on [their] defect claims.” Mozes, 14 F. Supp.

2d at 1128 (citing Atwater Creamery Co. v. Western Nat’l Mut. Ins. Co., 366 N.W.2d 271,

279 (Minn. 1985)).

       With respect to the third element – causation – a plaintiff must submit evidence

showing that “the defendant’s conduct, without intervening or superseding events, was a

                                             6
substantial factor in creating the harm” that injured the plaintiff. Thompson v. Hirano Tecseed

Co., Ltd., 456 F.3d 805, 812 (8th Cir. 2006). However, as with a design defect, “when the

causal relation issue is not within the common knowledge [of a lay person] causation in fact

cannot be determined without expert testimony.” Walstad v. Univ. of Minn. Hosps., 442 F.2d

634, 639 (8th Cir. 1971) (expert testimony required to determine whether doctor’s alleged

misuse of a heart catheter caused a blood clot “to develop in [the plaintiff’s] common iliac

artery”); accord Lindsay v. St. Olaf College, No. A-06-2461, 2008 WL 223661, at *3-4

(Minn. Ct. App. Jan. 28, 2009) (expert testimony required to determine whether alleged

defects in a chemical “fume hood” caused plaintiff to suffer “enhanced [burning] injuries”);

Kapps, 813 F. Supp. 2d at 1154 (expert testimony required to determine whether a catheter’s

failure during a medical proceeding was “causally connected to” the alleged defect identified

by plaintiff’s expert witness).1

               2. Analysis

       The Court finds that summary judgment in favor of DWT is warranted here, for two

independent reasons.

       First, although Markel argues (without any citations to the record) that his expert

witness, Mr. Christopher Brand,2 can testify that “the design” of DWT’s Sport Blue Label



1
        Because neither party discusses the second element of a products liability claim in
their briefing, the Court will not address that element either.
2
        Technically Mr. Brand’s expert report was signed by another engineering expert
named Jeffrey Pfaendter. However, because Dr. Pfaendter only cursorily participated in
this process as a “reviewer,” and because Dr. Pfaendter does not offer any opinions
unique from those of Mr. Brand, the Court will generally refer to Mr. Brand as Markel’s
                                              7
wheel was “defective for flat track [ATV] racing,” and that “alternative designs were feasible”

(Markel Br. at 7-8), the Court finds that that is not the case. At best, Mr. Brand could testify

to the following: (a) “the distance from the bolt holes to the inner diameter edge [of DWT’s

Sport Blue Label wheel rim] is not within generally accepted mechanical design guidelines,”

(b) this design created a “potential” for the wheel rim to “tear out,” and (c) “designing [an

ATV wheel] rim in a manner consistent with [generally accepted mechanical design]

guidelines is feasible.” (Brand Ex. Rep. at 12.) However, at no point in his expert report does

Mr. Brand opine that the distance from the “bolt holes to the inner diameter edge” on the Blue

Label wheel constituted an “unreasonably dangerous condition” with respect to a foreseeable

use of the wheel, i.e., ATV racing. See Western Sur. and Cas. Co., 433 N.W.2d at 448

(granting defendant summary judgment where plaintiff’s expert failed to opine that an

“anomaly” in the defendant’s headlight amounted to an “unreasonably dangerous

condition” under Minnesota products liability law, and noting that, because the expert did

not do so, “any such conclusion by the jury would have been pure speculation”). Nor does

Mr. Brand attempt to apply the “reasonable-care balancing framework” employed by

Minnesota courts; he simply asserts that one aspect of the wheel is not in accordance with

certain design guidelines, and that therefore the entire product must be “defective” for ATV

racing. See Trost, 162 F.3d at 1009 (granting summary judgment to manufacturer of a

supposedly defective “all-terrain bicycle” because plaintiff’s expert witness “produced no




sole liability expert. (See Brand Dep. [Doc. No. 42] at 157-58 (testifying that Dr.
Pfaendter’s review consisted of “minor edits” that were “mostly” “clerical” in nature).)
                                               8
information upon which to evaluate the likelihood of harm, the expected gravity of harm, or

what precautions could have avoided the harm”).

       Further, to the extent Mr. Brand’s expert report left any confusion as to the scope of

his proposed testimony, at his deposition he clarified (without any objection from Markel’s

counsel) that his report did “not set forth an opinion to a reasonable degree of engineering

certainty that the subject DWT Blue wheel has a design defect that makes it an unreasonably

dangerous product.” (Brand Dep. at 16-17.) One indicative exchange went as follows:

              Q: As you sit here today, Mr. Brand, do you feel you have the necessary
              foundation to have reached an opinion to a reasonable degree of engineering
              certainty regarding whether the subject Blue Label DWT wheel, has a design
              defect that makes it . . . an unreasonably dangerous product?

              A: Okay. Can I have that repeated, please?

              [Court reporter repeats the question]

              A: No.

              (Id. at 20-21.)

       As such, because expert engineering testimony is indisputably necessary for a jury to

find that the at-issue wheel contained an “unreasonably dangerous” defect, see Mozes, 14 F.

Supp. 2d at 1128, and because Markel has failed to secure competent expert testimony stating

anything to that effect, the Court must grant summary judgment in favor of DWT on Markel’s

“products liability” claim.

       Second, however, even if Mr. Brand’s testimony could somehow be construed as a

properly-supported expert opinion as to “design defect,” Mr. Brand’s report and deposition

testimony demonstrate that he cannot offer an expert opinion as to causation either. Again, at


                                              9
best, Mr. Brand could testify that the distance between the wheel’s “bolt holes” and “inner

diameter edge” created a “potential for tear out,” and that “tear out” “is consistent with” how

DWT’s wheel failed in this case. (Brand Ex. Rep. at 12.) However, Mr. Brand simply does

not discuss “proximate cause” in his report, and, to the extent he touches on issues of

“proximate cause” in his supplemental report (in response to the reports written by DWT’s

two expert witnesses), Mr. Brand fails to affirmatively connect his “bolt nuts” theory to an

ultimate conclusion. (See, e.g., Brand Supp. Ex. Rep. at 3 (suggesting that “all major damage

to the rim can most likely be attributed to the accident,” as opposed to pre-accident wear and

tear, but not then opining that the distance from the “bolt holes” to the wheel’s “inner diameter

edge” proximately caused “the accident”).) Indeed, at his deposition, Mr. Brand not only

testified that his report did not contain an opinion as to causation, and that he lacked the

foundation to offer such an opinion (see generally Brand Dep. at 14-20), but he also testified

that he “did not know” the answer to several critical causation questions, largely centering

around other potential causes of the wheel’s failure. (See, e.g., id. at 23 (“Q: What was the

stress or load that caused the tear-out failure? A: I don’t know.”); id. at 32 (“Q: Where did

the cracks that, in your opinion to a reasonable degree of engineering certainty, caused the

wheel to fail, originate? A: I don’t know.”); id. at 37 (“Q: Was there damage to the . . . subject

ATV wheel before the race in which Mr. [Markel] had his accident? A: I don’t know.”).)

       To paraphrase a prior, on-point opinion by Judge Schiltz of this Court: “[f]or all [Mr.

Brand] knows—and for all a jury could know based on his testimony—the [supposedly

improper distance between the bolt holes and the wheel’s inner diameter edge] could have

been a purely cosmetic defect with no relation to the [wheel’s final failure].” Kapps, 813 F.

                                               10
Supp. 2d at 1154. “Nothing but speculation connects the [alleged defect with the wheel’s bolt

holes] to the failure of [the wheel], and speculation is insufficient to support a jury verdict

against” DWT on Markel’s design-defect claim. Id.

       Markel’s only notable argument to the contrary is that expert testimony as to

“causation” is not needed here because “wheels have been around for years and lay people

are aware of their many uses.” (Markel Br. at 8.) For instance, Markel observes, “if [one’s]

wheel came apart and fell off their car, one would not need an expert witness to tell them that

the wheel was faulty.” (Id. at 8-9.) This argument misses the mark. Although it may be

obvious to a lay person that a wheel should not spontaneously fall off a vehicle while one is

driving it, the average lay person would nonetheless need an engineering expert to educate

them as to why the wheel fell off the vehicle, and whether that mechanical failure related to

an “unreasonably dangerous” defect in the wheel’s design, or to something else. After all, as

is axiomatic in products liability law, “the mere fact of injury during use of a product usually

is insufficient proof to show existence of a defect” with the product. Lee, 290 Minn. at 329;

see also Trost, 162 F.3d at 1009 (noting that “in Minnesota res ipsa loquitur alone cannot

make out a products liability case,” and that a plaintiff must therefore “introduce something

more” than the unadorned argument that “the accident would not have happened if the

[product] had not been defective”).

       For all of these reasons, the Court grants DWT summary judgment with respect to

Markel’s “products liability” claim.

       B. The Failure to Warn Claims



                                              11
       The Court will now address Markel’s final two, non-products-liability claims: “failure

to warn” and “post-sale failure to warn.” See Huber v. Niagra Mach. and Tool Works, 430

N.W.2d 465, 467 (Minn. 1988) (noting that “failure to warn is a cause of action separate from

defective design”).

              1. The Law

       “To prevail on a warning-defect claim under Minnesota law, a plaintiff must establish

three things: (1) the defendant had a duty to warn; (2) the defendant breached that duty by

providing an inadequate warning (or no warning at all); (3) the defendant’s inadequate (or

nonexistent) warning caused the plaintiff’s damages.” Kapps, 813 F. Supp. 2d at 1155 (citing

Balder v. Haley, 399 N.W.2d 77, 81 (Minn. 1987)).

       The first element – duty to warn – is determined by the Court as a matter of law, and

hinges upon an evidentiary showing that “the plaintiff’s injuries were a direct consequence

and the type of occurrence that was or should have been reasonably foreseeable, given the

defective condition of the [at-issue product].” Seefeld v. Crown, Cork & Seal Co., Inc., 779

F. Supp. 461, 464 (D. Minn. 1991) (citing Germann v. F.L. Smithe Mach. Co., 395 N.W.2d

922 (Minn. 1986)). In other words, for a defendant to have a duty a warn, it “must have had

‘reason to know of the dangers of using the product.’” Green Plains Otter Tail, LLC v. Pro-

Environmental, Inc., 349 F. Supp. 3d 768, 778 (D. Minn. 2018) (quoting Tuttle v. Lorillard

Tobacco Co., 377 F.3d 917, 924 (8th Cir. 2004)); see, e.g., Donovan v. Bioject, Inc., No. C8-

00-1112, 2001 WL 243096, at *2 (Minn. Ct. App. Mar. 13, 2001) (granting defendant

summary judgment on failure to warn claim because plaintiff “failed to present admissible

evidence showing that other individuals suffered injuries similar to [plaintiff’s] as a result of

                                               12
[using the product] or any other evidence that the type of injury suffered by [plaintiff] was a

foreseeable risk of [using the product]”). Further, if a plaintiff “has not demonstrated that a

dangerous condition existed in the [product] at issue,” a plaintiff cannot then show that an

injury arising out of that “defective” product “was reasonably foreseeable” by the defendant,

such that they had a duty to warn of the defect. Holverson, 2014 WL 3573630, at *5 (granting

defendant summary judgment on duty to warm claim, in large part because plaintiff failed to

show an “unreasonably dangerous” defect with respect to his “products liability claim”).

       In addition, although the latter two elements of a “failure to warn” claim are generally

considered fact questions best left for a jury to resolve – adequacy of the warning and

causation – courts will nonetheless resolve them at summary judgment when the record

contains no admissible evidence in support of a jury finding for the plaintiff on that element.

See, e.g., Tuttle, 377 F.3d at 924 (finding causation as a matter of law because the plaintiff

failed to submit “affirmative evidence [that they] would have refrained from using [the at-

issue product] had the defendants provided adequate product warnings”); Lindsay, 2008 WL

223661, at *5 (same).

       Finally, Minnesota courts also recognize a cause of action for “post-sale failure to

warn,” that is, where “a manufacturer discovers a hidden defect after the time of sale” and

then fails to warn customers of this defect. Great N. Ins. Co. v. Honeywell Int’l, Inc., 911

N.W.2d 510, 519 (Minn. 2018) (citing Hodder v. Goodyear Tire & Rubber Co., 426

N.W.2d 826, 833 (Minn. 1988)). However, this cause of action only applies in “special

cases,” such as where a company learns that a “hidden defect” in its product is unexpectedly



                                              13
injuring customers, and yet fails to undertake any effort to warn “known customers,” after

the fact, of this potential defect. Id.

               2. Analysis

       The thrust of Markel’s “failure to warn” claims appears to be that, because DWT knew,

or should have known, that its Sport Blue Label wheel was “unreasonably dangerous” for

ATV racing (as evidenced by its own warnings), DWT should have placed a “permanent

marking” or “engraving” on the wheel stating that the wheel was “not meant for racing.” (See

Markel Br. at 8 (citing Brand Ex. Rep. at 10-12).) According to Mr. Brand, the warnings

DWT currently appends to its Blue Label wheels, or otherwise sets forth in its advertisements,

are inadequate. (See Brand Ex. Rep. at 10; see also supra at 2-3 (describing DWT’s current

warning labels).)

       Although Markel’s “failure to warn” claim is somewhat different from his products

liability claim, in that it focuses on DWT’s (arguably broader) duty to warn against “racing”

with the Blue Label wheel, as opposed to the (arguably narrower) “bolt holes” defect

discussed supra, the Court nonetheless finds that summary judgment is warranted in favor of

DWT on this issue, too. This is so for two reasons.

       First, despite the fact that DWT did (and still does) warn customers against racing with

its Blue Label wheels, the record contains no affirmative evidence (much less expert

testimony) from which the Court could conclude that, in this case, DWT was under a legal

duty to issue such a warning. As the Court discussed above, there is no evidence that the

allegedly “defective” aspect of the wheel, i.e., the distance between the wheel’s “bolt holes”

and “inner diameter edge,” rendered the wheel “unreasonably dangerous” for ATV racing.

                                             14
(See supra at 8-9.) Consequently, the Court is hard pressed to find that DWT “had reason to

know” that the Blue Label wheel was so “dangerous” that it needed to warn its customers

about it as a matter of law, as opposed to as a matter of cautious business practice. Green

Plains, 349 F. Supp. 3d at 778; accord Holverson, 2014 WL 3573630, at *5. Indeed, at his

deposition, DWT’s corporate deponent confirmed that, despite the company’s warnings

against using Blue Label wheels for ATV racing, DWT does not actually consider the product

“unreasonably dangerous” for that purpose. (See Leibelt Dep. at 58 (testifying that, although

the Blue Label wheel “was not designed for racing purposes,” the company does not “consider

it dangerous to use the Sport Blue for racing”).) More still, the fact that DWT has not faced

any other “claim, report, or lawsuit in which a person alleged they were injured as a result of

any alleged defect in the subject model Sport Blue wheel rim specifically, or for any other

wheel rim in the same model series, or that would be compatible with [Markel’s] 2004 Honda

ATV” (Def.’s Answers to Pl.’s Interrogatories [Doc. No. 42] at 17), provides further evidence

that DWT did not know that “the type of injury suffered by [Markel] was a foreseeable risk

of [using the Blue Label wheel].” Donovan, 2001 WL 243096, at *2. As such, because there

is no evidence that DWT needed to provide a warning against using the Blue Label wheel for

“racing,” much less the kind of “permanent engraving” suggested by Markel, the Court must

grant summary judgment in favor of DWT on Markel’s “failure to warn” claim.

       Second, however, even if DWT was under a legal duty to warn its customers against

using the Blue Label wheel for racing, and even if its “recommended usage chart” was

inadequate (because a customer like Markel might not see it if they bought the wheel on the

secondary market), Markel has submitted no evidence showing that a lack of a permanent

                                              15
“not for racing” engraving caused his injury here. For one, as detailed above, there is no

evidence that a defect with the Blue Label wheel actually caused Markel’s crash. (See supra

at 10-11.) Furthermore, there is no affirmative, admissible evidence that Markel, an

experienced ATV racer, “would have refrained from using” the Blue Label wheel on June 16,

2013 (a wheel which, by that point, he had owned for three years), had DWT “provided

adequate product warnings” against racing with the wheel. Tuttle, 377 F.3d at 924. To the

contrary, DWT’s expert report highlights that “[t]here is no evidence that any additional

labeling would have impacted any decisions made by Anthony Markel so as to have

prevented this crash event.” (ESI Ex. Rep. at 11; cf. Brand Dep. at 16 (testifying that his

expert report did not “set forth an opinion to a reasonable degree of engineering certainty

that a direct cause of [Markel’s] ATV racing accident was that there was no explicit

warning permanently affixed to the [DWT] wheel”).) The Court has scoured the record in

search of any admissible evidence suggesting otherwise (because Markel did not provide any

record citations related to this issue in his brief), and has come up empty. 3 As such, because

“the undisputed facts demonstrate a lack of causation between the failure to warn and the




3
        Admittedly, during the deposition of DWT’s 30(b)(6) witness, Markel’s counsel
referenced Markel’s own deposition testimony, in which Markel supposedly stated that
“if he knew that the Blue Labels were not intended for racing, he would not have used
them for racing.” (Leibelt Dep. at 118.) However, because that statement is unreliable
hearsay, and because Markel’s counsel did not submit any potentially favorable portion
of Markel’s deposition transcript with its opposition motion, much less that particular
segment of testimony, the Court cannot consider that passing reference to Markel’s
testimony as “evidence of proximate cause.” Cf. Tuttle, 377 F.3d at 924 (declining to
consider a plaintiff’s “unsworn, out-of-court statement” that she “wouldn’t have used the
product if she’d been warned about using it” as “evidence of proximate cause”).
                                              16
injury sustained,” the Court grants DWT summary judgment on Markel’s “failure to warn”

claim for this reason, too. Id. (citing Balder, 399 N.W.2d at 81).

       Finally, because this case is plainly not the kind of “special case” in which DWT would

have a “post-sale duty to warn,” Great N. Ins. Co., 911 N.W.2d at 519, and because Markel

makes no argument suggesting otherwise, the Court also grants DWT summary judgment on

Markel’s “post-sale failure to warn” claim.

       For all of these reasons, the Court grants DWT summary judgment with respect to

both of Markel’s “failure to warn” claims.

III. CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that Defendant DWT’s Motion for Summary Judgement [Doc. No. 39] is

GRANTED, and Plaintiff Markel’s Complaint [Doc. No. 1] is DISMISSED WITH

PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 1, 2019                               s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                              17
